Citation Nr: 1424886	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  08-39 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for PTSD.  When this case was before the Board in December 2010, it was remanded for additional development of the record.  As the requested actions have been accomplished, the case is again before the Board for appellate consideration.

The Veteran submitted a claim for service connection for PTSD in April 2006.  In Clemons v. Shinseki, 23 Vet. App 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that an appellant's diagnoses which arise from the same symptoms for which he is seeking benefits, do not relate to entirely separate claims not yet filed by the appellant.  Rather, these diagnoses should be considered to determine the nature of the appellant's current condition relative to the claim he did submit.  Thus, the Board has expanded the issue and will consider any diagnosed psychiatric disability the Veteran has.


FINDINGS OF FACT

1.  The Veteran's depression was not manifested during active duty service or for many years thereafter, and is not otherwise causally related to such service.

2.  The Veteran does not have PTSD that can be causally linked to an event or incident in service.



CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim.  A May 2006 letter, issued prior to the rating decision on appeal, explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond and supplement the record, and has not alleged that notice was less than adequate.  

The Veteran's service treatment records, service personnel records and pertinent post service treatment records have been secured.  The Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not been afforded an examination to secure an opinion regarding the etiology of any psychiatric disability.  The Board finds that based on the evidence of record, an examination is not necessary.  As is discussed in greater detail below, the record does not show the Veteran has an acquired psychiatric disability, to include PTSD, that may be related to service.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The Veteran's testimony elicited at the hearing by the undersigned in October 2010 focused on the elements necessary to substantiate the instant claim; by his testimony he demonstrated that he is aware of the elements necessary to substantiate his claim, and what must still be shown.  He has not alleged prejudice from a hearing notice deficiency.


Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The service treatment records are negative for complaints or findings concerning a psychiatric disability.  A psychiatric evaluation on the separation examination in June 1970 was normal.  

Service personnel records show the Veteran was in Korea from May 1969 to July 1970.  His military occupational specialty was military policeman.

The Veteran submitted a claim for service connection for PTSD in April 2006.  He provided details concerning two stressful incidents he reported occurred in service.  One involved an incident in 1969 at Camp Huston in Korea.  He related racial tensions were very high, and the whole camp was divided.  While at a club on the camp, he was in the bathroom when two soldiers came in and began to argue with each other.  One of the soldiers took out a knife and cut the other one in the neck.  Then the soldier told the Veteran he would be cut if he told anyone about the incident.  The Veteran asserted he did report this incident and the soldier was arrested.  He added he was harassed more after this happened.  

The Veteran described another incident that occurred in 1970.  He was the passenger in a truck that was going from the compound to a missile site.  There was one soldier in the back of the truck.  He heard a shot, the driver stopped the truck and the Veteran went to the back to see what happened.  He then climbed into the back of the truck and blood was everywhere, and he realized the soldier had shot himself in the head.  The Veteran stated he had blood on his face.  

VA outpatient treatment records show the Veteran was seen in July 2005 and described the incident that occurred in the bathroom in service.  He said he felt unsafe all the time.  He stated he did not talk about his experiences much to anyone, and was not comfortable talking to the examiner about the incidents in detail.  The diagnoses were depression, not otherwise specified and rule out PTSD.  In September 2005, the Veteran reported that one of his best friends committed suicide in front of him during service.  The diagnoses were depression, not otherwise specified and PTSD.

Following a request for information from the VA, the Veteran stated in August 2006 that he did not know the name of the soldier who killed himself.  He provided the names of the soldiers who were involved in the incident in which one soldier cut another soldier.  Their names were C.R.E. and Private G.  

The VA contacted the Veteran by telephone in January 2007.  He stated he could not provide a three month period when the incident during which he witnessed one soldier cutting another had occurred.  He also said he did not know the name of the soldier who killed himself, or what unit he was in.  He added he had no other information or evidence to provide.  

During the hearing before the undersigned in October 2010, the Veteran testified  he was at a small camp with approximately 200 soldier and he came into contact with every individual almost every day, and that he knew just about everyone by the first name.  He said he did not know the name of the soldier who committed suicide.  

In January 2011, the VA wrote the U.S. Army Crimes Records Center for information concerning the incident in which Private G. cut Private C.R.E.  The response was there was no record of the incident.  

The National Personnel Records Center reported in February 2011 that morning reports for the Veteran's unit from November 1969 through January 1970 contained no remarks pertaining to the suicide.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §  1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evaluation, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

The Board notes that on July 13, 2010, VA published a final rule that amended its adjudication regulation governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

The revisions add to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  

38 C.F.R. § 3.304(f) previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to establish the occurrence of the claimed in-service stressor.  

VA later amended 38 C.F.R. § 3.304(f) to also authorize VA to accept the statements of Veterans who are former prisoners-of-war, as well as those with an in-service diagnosis of PTSD, as sufficient to establish occurrence of an in-service stressor if such statements are consistent with the places, types, and circumstances of service.

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist , or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

The Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD, is predicated on two incidents he states occurred in service.  While he provided some details concerning these stressors, it was insufficient for them to have been confirmed.  As noted above, the Army Crimes Records Center had no information on the assault.  Similarly, the National Personnel Records Center was not able to document the suicide the Veteran allegedly witnessed.

The record shows the Veteran has furnished statements that are inconsistent and that result in a determination he is not credible, and there is no basis to support his allegation he was subjected to stressful events in service.  The Board notes that the Veteran has on various occasions stated he did not know the name of the soldier who committed suicide.  Yet, he claimed in September 2005 at a VA outpatient treatment clinic, that it was his best friend who had killed himself.  He testified at the October 2010 hearing that he knew virtually everyone at the camp on a first name basis.  The Board concludes it is incongruous for the Veteran to claim on one hand he is distraught by the fact his best friend had killed himself, but other occasions stated he did not know his name.  Thus, in the absence of a stressor, there can be no valid claim for PTSD.

With respect to the claim for service connection for an acquired psychiatric disability, the Veteran has not claimed, nor does the evidence show, that he was treated during service for any psychiatric complaints.  In fact, the Veteran apparently first sought treatment for psychiatric problems almost 35 years following his discharge from service.  There is no competent medical evidence linking his depression, which was first diagnosed decades after service, to his period of service.  

The Veteran's lay assertions that he has an acquired psychiatric disability, to include PTSD, that is related to service are not competent evidence.  Laypersons are competent to provide opinions considered competent evidence regarding the etiology of a disability in some instances.  However, the matter of a nexus between a psychiatric disability, including PTSD, and service is a medical question beyond the scope of lay observation/common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In summary, the record shows that an acquired psychiatric disability (depression) became manifest many years after service and is not shown to be related to the Veteran's service.  Further, since an in-service stressor has not been verified, there is no valid diagnosis of PTSD.  The preponderance of the evidence is against the claim of service connection for an acquired psychiatric disability, to include PTSD.


ORDER

Service connection for an acquired psychiatric disability, to include PTSD, is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


